Exhibit 3.2 MEDIA GENERAL, INC. Bylaws Amended and Restated as of November 12, 2013 Table of Contents Page Article I Meetings of Shareholders 1 Section 1. Place of Meetings 1 Section 2. Annual Meetings 1 Section 3. Special Meetings 1 Section 4. Notice of Meetings 1 Section 5. Quorum 2 Section 6. Organization and Order of Business 2 Section 7. Voting 2 Section 8. Written Authorization 3 Section 9. Electronic Authorization 3 Section 10. Advance Notice Provisions for Election of Directors 3 Section 11. Advance Notice Provisions for Business to be Transacted at Annual Meeting 5 Section 12. Inspectors 7 Article II Directors 7 Section 1. General Powers 7 Section 2. Number, Election, Term and Qualification 7 Section 3. Vacancies 7 Section 4. Removal 7 Section 5. Compensation 8 Article III Directors’ Meetings 8 Section 1. Annual Meeting 8 Section 2. Regular Meetings 8 Section 3. Special Meetings 8 Section 4. Notice 8 Section 5. Quorum 8 Section 6. Waiver of Notice 8 Section 7. Action Without A Meeting 8 Article IV Directors’ Committees 9 Section 1. Committees 9 Article V Officers; Chairman and Vice Chairman of the Board 9 Section 1. Officers 9 Section 2. Election, Term 9 Section 3. Removal 9 Section 4. Duties of Chairman of the Board 9 Section 5. Duties of Vice Chairmen of the Board 10 Section 6. Duties of President 10 Section 7. Duties of Vice Presidents 10 Section 8. Duties of General Counsel 10 i Section 9. Duties of Secretary 10 Section 10. Duties of Treasurer 10 Section 11. Duties of Controller 10 Section 12. Duties of Assistant Secretaries 11 Section 13. Duties of Assistant Treasurers 11 Section 14. Duties of Assistant Controllers 11 Section 15. Compensation 11 Section 16. Bonds 11 Article VI Certificates of Stock 11 Section 1. Form 11 Section 2. Transfer Agents and Registrars 12 Section 3. Lost, Destroyed and Mutilated Certificates 12 Section 4. Transfer of Stock 12 Section 5. Closing of Transfer Books and Fixing Record Date 12 Article VII Voting of Stock Held 13 Article VIII Miscellaneous 13 Section 1. Checks, Notes, Etc 13 Section 2. Fiscal Year 13 Section 3. Corporate Seal 13 Article IX Amendments 13 Section 1. New Bylaws and Alterations 13 Section 2. Legislative Amendments 13 ii Article I Meetings of Shareholders Section 1. Place of Meetings . Meetings of Shareholders shall be held at the principal office of the Corporation in Richmond, Virginia or at such other place, either within or without the Commonwealth of Virginia, as from time to time may be fixed by the Board of Directors. The Board may, in its sole discretion, permit Shareholders to participate in any meeting of Shareholders by means of remote communication as authorized by the Virginia Stock Corporation Act (as it exists on the date hereof or as it may be amended from time to time, the “
